NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                          _______________________

                                  No. 20-3065
                            _______________________

                              VAHAN KELERCHIAN,
                                         Appellant

                                         v.

        BUREAU OF ALCOHOL TOBACCO FIREARMS & EXPLOSIVES,
    AN AGENCY OF THE DEPARTMENT OF JUSTICE; REGINA LOMBARDO,
    ACTING DIRECTOR BUREAU OF ALCOHOL, TOBACCO, FIREARMS, AND
        EXPLOSIVES; ATTORNEY GENERAL OF THE UNITED STATES;
                     UNITED STATES OF AMERICA
                       _______________________

                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                          District Court No. 2:20-cv-00253
                    District Judge: The Hon. Wendy Beetlestone
                          __________________________

                    Submitted Under Third Circuit L.A.R. 34.1(a)
                                  June 21, 2021

         Before: SMITH, Chief Judge, MATEY, and FISHER, Circuit Judges

                               (Filed: July 12, 2021)
                           __________________________

                                    OPINION *
                           __________________________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
SMITH, Chief Judge.

        Appellant Vahan Kelerchian appeals from the District Court’s orders dismissing his

complaint, with prejudice, for lack of subject matter jurisdiction and denying his motion

for reconsideration or leave to amend. For the reasons that follow, we will affirm in part

and vacate in part.

                           I. FACTS AND PROCEDURAL HISTORY

    Kelerchian is a firearms dealer who obtained a federal firearms license around January

2006. In May 2013, Kelerchian was indicted in the Northern District of Indiana for

conspiracy to violate a recordkeeping requirement of the Gun Control Act, 18 U.S.C.

§ 924(a)(1)(A), and other federal laws. In October 2015, a jury found Kelerchian guilty on

all counts in the indictment except for a bribery charge. In February 2018, Kelerchian was

sentenced to a term of imprisonment of 100 months. Kelerchian’s appeal to the Seventh

Circuit was unsuccessful. United States v. Kelerchian, 937 F.3d 895, 919 (7th Cir. 2019).

On June 1, 2020, the Supreme Court denied his petition for writ of certiorari. 140 S. Ct.

2825.

    On March 2, 2018—within 30 days of his sentencing—Kelerchian mailed an

“Application for Restoration of Firearms Privileges” 1 to the Bureau of Alcohol, Tobacco,


1
 Kelerchian used ATF Form 3210.1 (OMB No. 1140-0002) as revised in September 2014.
After Kelerchian filed suit, ATF began to describe this form as requesting information from
businesses and not individuals. Compare 85 Fed. Reg. 28664, 28665 (May 13, 2020), with,
                                              -2-
Firearms and Explosives (ATF).      On March 27, 2018, ATF returned the application to

Kelerchian with the explanation that, because of an appropriations ban enacted by Congress

every year since 1992, “ATF cannot act upon applications for relief” and that “Mr.

Kelerchian’s application is being returned unprocessed.” App’x Vol. II at 72. On April 9,

2018, Kelerchian re-sent his application to ATF with a letter explaining his view that ATF

was “required to retain the application and process it, when, if ever, the Congress

appropriates money.” App’x Vol. II at 124. ATF did not return the application again or

send any other correspondence regarding the application.

   On January 13, 2020—after Kelerchian re-sent his application and before the Supreme

Court denied certiorari in his criminal case—Kelerchian filed his complaint against ATF

in the District Court. The theory of the complaint is that Kelerchian is entitled to keep

dealing firearms under his license despite his felony conviction because 18 U.S.C. § 925

provides that “[a] licensed dealer, . . . conducting operations under this chapter, who makes

application for relief from the disabilities incurred under this chapter, shall not be barred

by such disability from further operations under his license pending final action on an

application for relief filed pursuant to this section.” The complaint alleges that ATF has

an “internal policy” inconsistent with § 925(c). App’x Vol. II at 9 (Compl. ¶ 40). In


e.g., 79 Fed. Reg. 34358 (June 16, 2014). Curiously, the form still requests information
applicable only to individuals. See App’x Vol. II at 23 (e.g., “Sex,” “Weight,”
“Employment Record”).
                                           -3-
Kelerchian’s words, this “internal policy” dictates that

   [E]ven if a [federal firearms] licensee timely complies with 18 U.S.C. § 925(c) and
   27 C.F.R. [§] 478.144 by making and filing the application for relief with ATF,
   since ATF cannot adjudicate the application, ATF can immediately revoke the
   license upon a final determination on the criminal charges and contend that the
   firearms held pursuant to the license are contraband and therefore subject to
   forfeiture, in addition to arguably contending that the licensee is a prohibited person
   in possession of each and every firearm, for which he/she could be separately
   charged and convicted.

Id. at 10 (Compl. ¶ 48).

    Kelerchian’s complaint sets forth three counts contesting ATF’s alleged “internal

policy.” Count I is for “declaratory and injunctive relief pursuant to 18 U.S.C. § 925(c)

and 27 C.F.R. § 478.11(i).” Id. at 10–11 (Compl. ¶¶ 43–49). Count II—titled “Violation

of ATF’s Rulemaking Authority”—does not name any statute and appears to suggest that

ATF has somehow violated the Chevron doctrine. Id. at 11 (¶¶ 50–53) (citing Chevron,

U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837 (1984); alleging that ATF has

“attempt[ed] to contravene the Congress’ mandate [] in violation of its regulatory

authority”). Count III is for “Administrative Procedure Act Violations” and alleges, inter

alia, that ATF has not made the “internal policy” available to the public in violation of 5

U.S.C. § 552 and that ATF’s “internal policy” is an “agency action” that is “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with the law” as

prohibited by 5 U.S.C. § 706(2)(A). Id. at 11–14 (¶¶ 54–66). Kelerchian seeks an

injunction prohibiting ATF from enforcing the “internal policy” and a declaration that the
                                              -4-
“internal policy” violates “18 U.S.C. § 925(c), 27 C.F.R. § 478.144, [ATF’s] statutory

authority, and the Administrative Procedures Act [(APA)].” Id. at 14.

    The District Court, on July 17, 2020, granted ATF’s motion to dismiss for lack of

subject matter jurisdiction and denied as moot ATF’s motion to dismiss for failure to state

a claim. The District Court dismissed Kelerchian’s complaint with prejudice, reasoning

that “[b]ecause the relief Plaintiff seeks is impossible, amendment would be futile.” App’x

Vol. I at 12 (citing Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000)). Kelerchian then

moved for reconsideration and, in the alternative, for leave to amend his complaint. The

Court denied the motion.

    Kelerchian appeals the District Court’s orders granting ATF’s motion to dismiss and

denying Kelerchian’s motion for reconsideration or leave to amend.

                           II. SUBJECT MATTER JURISDICTION 2

    Kelerchian asserts subject matter jurisdiction under the federal question statute, 28

U.S.C. § 1331. ATF insists that the District Court lacked subject matter jurisdiction by

virtue of the annual appropriations ban, which provides that “none of the funds

appropriated [to ATF] shall be available to investigate or act upon applications for relief

from Federal firearms disabilities under section 925(c) of title 18, United States Code.”


2
  We have jurisdiction to review the final orders of the District Court under 18 U.S.C.
§ 1291. We review de novo whether a district court had subject matter jurisdiction. See,
e.g., In re Phar-Mor, Inc. Sec. Litig., 172 F.3d 270, 273 (3d Cir. 1999).
                                               -5-
E.g., Consolidated Appropriations Act, 2018, Division B, tit. 2, Pub. L. 115-141, 132 Stat.

348, 415. ATF advances three variations of this argument, none of which is persuasive.

   First, ATF contends that subject matter jurisdiction is foreclosed by United States v.

Bean, 537 U.S. 71 (2002), and Pontarelli v. Department of Treasury, 285 F.3d 216 (3d Cir.

2002) (en banc). But Bean and Pontarelli do not hold that district courts lack jurisdiction

to decide any dispute involving § 925(c). Bean and Pontarelli stand for a very limited

proposition: “Inaction by ATF does not amount to a ‘denial’ within the meaning of

§ 925(c),” even when that inaction is mandated by the appropriations ban. Bean, 537 U.S.

at 75; see also Pontarelli, 285 F.3d at 225. To the extent that Bean or Pontarelli described

an ATF denial as a subject matter jurisdiction requirement, it was as a requirement before

a district court could “review a felon’s application for restoration” in the manner provided

by § 925(c). Pontarelli, 285 F.3d at 224; see also Bean, 557 U.S. at 76. Thus the holdings

of Bean and Pontarelli are limited to cases where a district court is asked to review an

application and decide whether an applicant is “likely to act in a manner dangerous to

public safety,” § 925(c), without the benefit of a prior ATF decision. Here, by contrast,

Kelerchian does not ask the District Court to decide the merits of his § 925(c) application.

   Second, ATF argues that even if Kelerchian is not seeking a decision on his § 925(c)

application, “the relief he seeks is the same – a declaration that he is relieved of his federal

firearms disabilities pursuant to § 925(c).” ATF Br. 24. This is incorrect. If ATF or a

                                                -6-
district court were to grant Kelerchian’s § 925(c) application, he would obtain “relief from

federal firearms disabilities.” But Kelerchian seeks something less than relief from federal

firearms disabilities. Kelerchian seeks the “protection” of § 925(c), which provides that a

licensee “shall not be barred by such disability from further operations under his license”

if the licensee has filed an application for relief and final action on that application is

pending. 3 Kelerchian Br. 11.

    There are several reasons why a licensee not being barred by disabilities under the

protection provision is different from a licensee obtaining “relief from federal firearms

disabilities.” A licensed firearms dealer who is afforded § 925(c) protection would merely

be permitted to continue licensed operations under his dealer license. He would not

necessarily be entitled, for example, to obtain a license as a firearms importer or

manufacturer, see 18 U.S.C. § 923(d)(1)(B), whereas a licensee who obtained complete

relief from his disabilities could be so entitled. Also, the “protection” provision of § 925(c)

is not the only provision which allows a licensee to continue licensed operations despite a

disability. Section 925(b) allows a licensee who is under felony indictment—i.e., incurs a

disability under § 922(n)—to “continue operation pursuant to his existing license . . . until

any conviction pursuant to the indictment becomes final.” § 925(b). If allowing a licensee



3
  We neither endorse nor discredit Kelerchian’s characterizations that he has filed an
application for relief and that final action on his application is pending.
                                                -7-
with a disability to continue licensed operations is the same as “relief from firearm

disabilities,” then ATF in fact afforded Kelerchian “relief from firearms disabilities” by

allowing him to continue licensed operations from his indictment in May 2013 until his

conviction became final on June 1, 2020. 4 See ATF Br. 4, 15. Yet ATF takes the position

here that a district court lacks subject matter jurisdiction to enter any declaration as to the

effect of § 925(c) that would entitle a licensee to continue licensed operations. We see no

basis—in the Gun Control Act, the appropriations ban, or Bean—for treating the effect of

§ 925(b) differently from the effect of the protection provision of § 925(c). So ATF’s

second argument also fails.

    Third, ATF argues that a district court is without jurisdiction to compel an agency to

act contrary to congressional appropriations and that “[a] court order requiring ATF to give

full legal effect to [an] application under § 925(c)” under the protection provision “would

require the very action Congress outlawed” through the appropriations ban.                ATF

Opposition to Kelerchian Motion for Reconsideration at 3, Dist. Ct. ECF No. 17. But

Kelerchian does not seek an order directing ATF to act in contravention of the


4
  ATF goes even further and takes the position that Kelerchian was entitled to continue
operating under his license for 30 days after his conviction became final—i.e., July 1—by
operation of 27 C.F.R. § 478.144(i). The evident purpose of the 30-day period in
§ 478.144(i), however, is to allow a licensee to “file[] the application for relief” from
disabilities under § 925(c). If the appropriations ban renders § 925(c), including its
protection provision, a complete nullity, see ATF Br. 7, then it is unclear why the 30-day
grace period in § 478.144(i) is not also a nullity.
                                               -8-
appropriations ban. The appropriations ban only prohibits ATF from “investigat[ing] or

act[ing] upon applications for relief.”      ATF provides no support for a reading of

“investigate or act upon” that includes the mere recognition of the fact that an application

for relief has been filed or the legal effect of such a filing. 5       The most “obvious”

interpretation of “act upon” in the appropriations ban is that it means that ATF “may neither

grant nor deny applications.” McHugh v. Rubin, 220 F.3d 53, 58 (2d Cir. 2000). Because

Kelerchian’s requested relief does not require ATF to grant or deny his application, the

appropriations ban did not deprive the District Court of subject matter jurisdiction.

                               III. FAILURE TO STATE A CLAIM

    Although the District Court should not have dismissed Kelerchian’s complaint for lack

of subject matter jurisdiction, it should have dismissed Kelerchian’s complaint for failure

to state a claim. 28 U.S.C. § 1331 provides district courts subject matter jurisdiction over

“all civil actions arising under the Constitution, laws, or treaties of the United States.” But

§ 1331 does not provide a cause of action for all alleged violations of a federal right or

immunity. Count II of the complaint alleges that Kelerchian has a federal right under

§ 925(c) but does not identify a cause of action. So it fails to state a claim. Count I of the

complaint names § 925(c) and its implementing regulation as a cause of action. But



5
  ATF’s practice of mailing back individuals’ applications as unprocessed arguably
requires ATF to recognize that an individual has filed an application for relief.
                                             -9-
§ 925(c) does not contain an express right of action to enforce the protection provision and

we do not read the statute to imply a private right of action. See generally Alexander v.

Sandoval, 532 U.S. 275 (2001). So Count I also fails to state a claim.

   Which leaves us with Count III. “‘The judicial review provisions of the APA,’ on the

other hand, ‘provide a limited cause of action for parties adversely affected by agency

action.’” Chehazeh v. Att’y Gen, 666 F.3d 118, 126 n.11 (3d Cir. 2012) (quoting Oryszak

v. Sullivan, 576 F.3d 522, 525 (D.C. Cir. 2009)). Yet to state a claim under the APA, the

challenged agency action must be a “final agency action.” Id. (citing 5 U.S.C. § 704).

Nowhere does Kelerchian allege that the “internal policy” is a “final agency action.” The

most Kelerchian alleges is that the “internal policy” was communicated to Kelerchian’s

counsel by ATF Philadelphia Division Counsel Kevin White in a phone call. App’x Vol.

II at 9 (Compl. ¶ 40). This allegation is insufficient to establish that the “internal policy”

is a final agency action under the relevant legal standard. See generally Bennett v. Spear,

520 U.S. 154, 177–78 (1997); CEC Energy Co., Inc. v. Public Service Comm’n of V.I., 891

F.2d 1107, 1110 (3d Cir. 1989). So Count III also fails to state a claim and ATF’s motion

to dismiss should have been granted.

                                       IV. DISPOSITION

   The District Court improperly dismissed Kelerchian’s complaint with prejudice

because the Court determined that no amendment to his complaint would allow the Court

                                              -10-
to exercise subject matter jurisdiction. The Court did not consider whether amendment

would be futile on the grounds that Kelerchian could never state a claim. Because this is

the first time Kelerchian has learned that his complaint fails to state a claim, we also will

not address whether amendment would be futile. It is true that Kelerchian has not explained

in the District Court or on appeal how he would amend his complaint to state a claim. But

we will not fault him for failing to predict which aspects of his claims would be deemed

defective or insufficient.

   We will affirm the July 17 order of the District Court insofar as it dismissed the

complaint, but we do so on grounds different from those relied on by that court. We will

vacate the part of the order dismissing the complaint with prejudice. Because dismissal is

without prejudice, we will vacate as moot the order denying the motion for reconsideration

or leave to amend.




                                              -11-